985 F.2d 561
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Phillip J. SCHERZER, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-1607.
United States Court of Appeals, Sixth Circuit.
Jan. 29, 1993.

Before BOYCE F. MARTIN, JR., MILBURN and ALAN E. NORRIS, Circuit Judges.
PER CURIAM.


1
Plaintiff, Phillip J. Scherzer, appeals the order of the district court granting the Secretary's motion for summary judgment, the effect of which was to uphold the Secretary's denial of disability benefits.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the final decision of the Secretary denying benefits is not supported by substantial evidence.   Accordingly, the district court did not err in granting summary judgment to the Secretary.


3
As the reasons why judgment should be entered for the Secretary have been articulated by the district court and by the Administrative Law Judge, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its Order dated March 24, 1992, and in the decision of the Administrative Law Judge, dated July 26, 1990.